Name: Council Decision (EU) 2018/15 of 18 December 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XXI (Statistics) to the EEA Agreement
 Type: Decision
 Subject Matter: prices;  construction and town planning;  consumption;  economic analysis;  international affairs;  information technology and data processing;  European construction
 Date Published: 2018-01-09

 9.1.2018 EN Official Journal of the European Union L 4/13 COUNCIL DECISION (EU) 2018/15 of 18 December 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XXI (Statistics) to the EEA Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XXI (Statistics) to the EEA Agreement. (3) Regulation (EU) 2016/792 of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Annex XXI (Statistics) to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Annex XXI (Statistics) to the EEA Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 December 2017. For the Council The President K. SIMSON (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) 2016/792 of the European Parliament and of the Council of 11 May 2016 on harmonised indices of consumer prices and the house price index, and repealing Council Regulation (EC) No 2494/95 (OJ L 135, 24.5.2016, p. 11). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2017 of ¦ amending Annex XXI (Statistics) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Regulation (EU) 2016/792 of the European Parliament and of the Council of 11 May 2016 on harmonised indices of consumer prices and the house price index, and repealing Council Regulation (EC) No 2494/95 (1) is to be incorporated into the EEA Agreement. (2) Regulation (EU) 2016/792 repeals Council Regulation (EC) No 2494/95 (2), which is incorporated into the EEA Agreement and is consequently to be repealed under the EEA Agreement. (3) Annex XXI to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The text of point 19a (Council Regulation (EC) No 2494/95) of Annex XXI to the EEA Agreement is replaced by the following: 32016 R 0792: Regulation (EU) 2016/792 of the European Parliament and of the Council of 11 May 2016 on harmonised indices of consumer prices and the house price index, and repealing Council Regulation (EC) No 2494/95 (OJ L 135, 24.5.2016, p. 11). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptation: This Regulation shall not apply to Liechtenstein.. Article 2 The text of Regulation (EU) 2016/792 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 135, 24.5.2016, p. 11. (2) OJ L 257, 27.10.1995, p. 1. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]